Citation Nr: 1512922	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  
This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO).  A March 2013 Decision Review Officer's decision granted entitlement to service connection for tinnitus and assigned a 10 percent rating effective May 24, 2011.  Consequently, the issue of entitlement to service connection for tinnitus has been granted in full and is no longer part of the veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The diagnosis on VA audiology evaluation in March 2013 was bilateral sensorineural hearing loss.  Although the audiologist found that the Veteran's current hearing loss was not as likely as not related to service acoustic trauma, the rationale for this opinion relied on the absence of hearing loss in service treatment records, without a discussion of his current audiogram.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, additional development is warranted on the issue of entitlement to service connection for hearing loss prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will obtain an additional VA medical opinion from the audiologist who evaluated the Veteran in March 2013 to determine whether his current hearing loss is related to service noise exposure.  After review of the record, the audiologist will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss began in service, was caused by service, or is otherwise related to service.

The absence of hearing loss in service cannot be used as the sole basis for a negative opinion.

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the audiologist who evaluated the Veteran in March 2013 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional audiological evaluation of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

